DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  In addition to the replete grammatical and idiomatic errors too numerous to mention, many of the terms are not clearly positively recited in the claim language using “a” or “an”, therefore this renders the claims indefinite where the scope of the claims are not clear at this time with regards to whether the elements are actually positively recited or not, and whether there is proper antecedent basis for terms or not.  The errors are too numerous to mention and are not covered in detail since it is unclear what is a limitation and what is a result of translation.  For purposes of speedy prosecution the examiner will describe the claims as best understood in the rejection below.  To overcome this rejection it is recommended that the claims all be checked for proper positive recitation of elements and consistent antecedent basis for later mention of the same elements so it is clear what the metes and bounds of the claims are.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 9, line 1, the term “they” is indefinite where the scope of the claim cannot be determined when it is not known who the term “they” is referring or to what extent “they” are involved in the method of assembly therefore the term is indefinite where the scope of the claim cannot be clearly determined.
	In claim 14, it is unclear exactly what any of the method steps are clearly setting forth as a general method since it is not clear how the self tapping screws in combination with overlapping areas are necessarily compressed or how what exactly is causing the compressing since it appears it at first is suggesting the screws achieve this but also mentions wire or loop and clamp, which is extremely indefinite with regards to whether there are just different methods used to achieve the compression, or whether all are used in combination, or in succession or even how any of this leads to compression due to the poor translation, therefore this claim is indefinite where the scope of the claim cannot be determined.  For speedy prosecution the examiner will take this claim to give alternate ways to create 

Claim Objections
	Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colton (2761949) in view of Zoellner (6761187).  The reference to Colton discloses the recited pipe heat insulation casing (col 2, lines 25-30) in the form of cylindrical metal elements (13; fig 2, col 2, lines 62-70) series-connected (figs 1 and 2 show the metal elements connected in a row which is in series) by electrically-insulating spacers (25,32; col 3, lines 35-38; col 4, lines 6-20, where based on the discussion of the need for electric insulation when referring to 32 it is believed that element 25 is also provided for this reason as well, and they appear near joints between section), wherein metal elements are installed with mutual overlapping (fig 1 shows overlapping at least between sections 13, 31, and 13 again from the next section) and the mutual overlapping areas where electrically-insulating spacers are located (the overlapping is near where the overlaps are located at least in this reference).  The reference to Colton fails to disclose the insulating spacers provided in the overlap and filling perforations in the overlapped portions, where any joint is considered to be in some form of compression.  The reference to Zoellner discloses that it is old and well know in the art to provide metal tubular sheaths 12,21 that are provided in series and connected together by overlapping and where perforations 15,24 can be provided in the sheaths 12,21 that align and material flows through the perforations to hold the sheaths together (col 3, lines 40-58 discuss this; and fig 5 shows an embodiment where the material also is provided between 12 and 21 in the overlapped region).  It would have been obvious to one skilled in the art to modify the metal elements in Colton by providing the overlapping portions with perforations and providing a material that fills the perforation as suggested by Zoellner to aid in connecting the overlap sections together thereby preventing them from coming apart, and at the same time if insulation is provide in the overlap between the metal elements they could isolate certain sections if desired, or if not desired . 
With respect to claim 2, the electrically-insulating spacers are made of resilient, elastic-plastic or plastic material.  The reference to Colton does not specifically give the materials used, and fibers can be formed of plastic resilient material, however, Zoellner teaches seal material to help connect the joint which can be formed of plastic material (col 4, lines 31-43 and that the material fills the cavities as well; and the tubes are metal in col 7, lines 53-67).  It would have been obvious to one skilled in the art to modify the electrically insulating spacers in Colton by using known materials to have electrically insulating properties such as plastics as suggested by Zoellner where such is a known modern material which can provide electrical insulating properties as well, and would be easier and to make and use such a material over a more complicated, expensive, and obsolete material, thereby saving money.
With respect to claim 3, the electrically-insulating spacers are made of fully viscous or partially solidified material.  For the same reasons above, Colton is not specific on the material used but Zoellner teaches materials which can be used and plastics are known to be at least partially solidified and during the molten stage as they are filling the cavities would be viscous as well. It would have been obvious to one skilled in the art to modify the electrically insulating spacers in Colton by using known materials to have electrically insulating properties such as plastics which can be considered at least fully viscous when melted or at least partially solidified when they cure as suggested by Zoellner where such is a known modern material which can provide electrical insulating properties as well, and would be easier and to make and use such a material over a more complicated, expensive, and obsolete material, thereby saving money.

With respect to claim 5, the electrically-insulating spacers are in the form of double stick tape, since adhesives are mentioned in Colton for use in connecting various parts of the structure it is considered they could be used in combination with the electrically insulating spacers as modified above, and the use of such in the form of adhesive in the form of double stick tape is nothing more than an optional choice of mechanical expedients to use an alternate form of providing adhesive such as the use of such as a double sided tape and it would have been obvious to one skilled in the art to use routine experimentation to optimize the manner in which the adhesive is provided including on a double sided tape where such would have the advantage of being easier to apply and less messy.  
With respect to claim 6, the openings in the lapping area of the metal elements are made with flanges towards from the contact surface.  Colton fails to teach the openings or that they have flanges, however, Zoellner shows in figure 2 for instance that the perforations provided in layer 12 at least is seen near 70 in the left most area of 67 to be bent inward thereby forming a flange around the opening.  It would have been obvious to one skilled in the art to modify the metal elements in the overlapping area of Colton as modified by providing such with flanges towards the contact surface as seen and suggested by Zoellner where such at the very least would provide for a smoother transition and provide added structure for the material filling the perforation to adhere to in order to insure proper connection of the two overlapped metal tubes.  

With respect to claim 10, such is the same limitation as claim 2, and for the same reasons as set forth above Colton does not specifically give the materials used, and fibers can be formed of plastic resilient material, however, Zoellner teaches seal material to help connect the joint which can be formed of plastic material (col 4, lines 31-43 and that the material fills the cavities as well; and the tubes are metal in col 7, lines 53-67).  It would have been obvious to one skilled in the art to modify the electrically insulating spacers in Colton by using known materials to have electrically insulating 
With respect to claim 11, such is the same as claim 3 above and for the same reason Colton is not specific on the material used but Zoellner teaches materials which can be used and plastics are known to be at least partially solidified and during the molten stage as they are filling the cavities would be viscous as well. It would have been obvious to one skilled in the art to modify the electrically insulating spacers in Colton by using known materials to have electrically insulating properties such as plastics which can be considered at least fully viscous when melted or at least partially solidified when they cure as suggested by Zoellner where such is a known modern material which can provide electrical insulating properties as well, and would be easier and to make and use such a material over a more complicated, expensive, and obsolete material, thereby saving money.
With respect to claim 12, such sets forth a method step but is dependent from claim 1 which is an article claim, therefore the method used or when the sealing material is provided is merely a method step in an article claim, however, if such is just establishing that a sealing material is provided, then such is essentially the same as claim 4 and for the same reason Colton discusses at least providing the electrically insulating spacers with an adhesive 29 which makes it watertight which suggests such acts as a sealant for the electrically insulating spacers (col 3, lines 35-50 discuss this, specifically the presence of the insulating joint and providing this area with a disk 28 as well, and where such is near the joints as well and believed to part of sealing the joint area in general which includes the electrically insulating spacers).  
With respect to claim 13, such is essentially the same as claim 5 above and for the same reasons since adhesives are mentioned in Colton for use in connecting various parts of the structure it is considered they could be used in combination with the electrically insulating spacers as modified above, .  

Claims 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colton in view of Zoellner as applied to claims 1-6, and 9-13 above, and further in view of Nelson (5020481).
With respect to claim 7, the metal elements are made in the form of sheets archwise bent along the pipeline which in-line edges are connected with each other by fasteners.  The reference to Colton is not clear as to how the metal sheath 13 formed over the thermal insulation layer 12 to cover pipe 11, specifically it does not set forth whether such has a longitudinal slit which would result in the metal element having inline edges connected to each other by fasteners, as modified above.  The reference to Nelson discloses that it is old and well known in the art to form insulation layers 242 around pipes 244 (fig 32) with an outer element 244 in cylindrical shape (col 19, lines 5-29), where it is known by the embodiment of figure 32 that there is at least one longitudinal seam which would lead to archwise forming of the outer element 244 (where other embodiments such as fig 2 shows multiple half shells, or the entire shell can be one piece with hinging occurring such as figs 28,29, 35; and further that the shell can be metal or plastic as desired in col 10, lines 21-68), and that shell edges can also overlap near 135 in figure 14 which can be secured by self-tapping screws (col 13, lines 19-40).  It would have been obvious to one skilled in the art to modify the metal elements of Colton as modified by providing such as archwise sheet bent to provide edges that are connected together as suggested by Nelson where such would allow for easier assembly of the insulation sleeve over the pipe where such can be placed around 
With respect to claim 8, wherein in-line edges of the sheets are fastened by self-tapping screws; as set forth above in claim 7, the combination of Colton as modified fails to teach the in line edges of the sheets being provided and subsequently fastened by self-tapping screws, however Nelson teaches this as previously described, and it would have been obvious to one skilled in the art to modify the metal elements of Colton as modified by providing such with edges that are connected together by self-tapping screws as suggested by Nelson where such would allow for easier assembly of the insulation sleeve over the pipe where such can be placed around and not have to be somehow slid down the pipe length to get it around the pipe when no seam is provided, thereby making installation easier and saving time and money by doing so.  
	With respect to claims 14, as discussed above this claim is extremely indefinite and scope is in question, however, in general it mimics claims 7 and 8 essentially and for the same reasons the reference to Colton as modified and further in view of the teachings of Nelson would meet this structurally and when screws are screwed together it naturally leads to two surfaces being forced toward one another which would naturally create some form of compression between the two overlapping portions, and it would have been obvious to one skilled in the art to modify the metal elements of Colton as modified by providing such  as a sheet with an archwise bend with edges that are connected together by self-tapping screws as suggested by Nelson where such would allow for easier assembly of the insulation sleeve over the pipe where such can be placed around and not have to be somehow slid down the pipe length to get it around the pipe when no seam is provided, thereby making installation easier and saving time and money by doing so.  
Claim 15 is an exact copy of claim 8, including being dependent from claim 7, therefore for the same reasons as claim 8 above the combination of Colton as modified fails to teach the in line edges of .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Wolf, Princell, Seifert, Morris, Cook, Doherty, Johnson, Colburn, Kikuchi, Baileys, Facco, and Korsgaard (083 and 322) disclosing state of the art insulation systems with insulation covers and construction features of seams for overlapped pipe seams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH